Citation Nr: 1451235	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for  left eye chorioretinitis.

2. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

3. Entitlement to service connection for right eye glaucoma, to include as secondary to service-connected left eye chorioretinitis.

4. Entitlement to service connection for seizures, to include as secondary to service-connected left eye chorioretinitis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal of his claims for entitlement to higher ratings for left eye chorioretinitis and TBI and entitlement to service connection for right eye glaucoma and seizures; there are no questions of fact or law remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to claims for entitlement to higher ratings for left eye chorioretinitis and TBI and entitlement to service connection for right eye glaucoma and seizures; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In October 2014 the Veteran submitted a letter stating that he wished to withdraw his appeal on the issues of entitlement to higher ratings for left eye chorioretinitis and TBI and entitlement to service connection for right eye glaucoma and seizures.  As the Veteran has withdrawn his appeal on these issues, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to an increased rating in excess of 30 percent for  left eye chorioretinitis is dismissed.

The appeal in the matter of entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) is dismissed.

The appeal in the matter of entitlement to service connection for right eye glaucoma, to include as secondary to service-connected left eye chorioretinitis is dismissed.

The appeal in the matter of entitlement to service connection for seizures, to include as secondary to service-connected left eye chorioretinitis is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


